—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered May 23, 2001, convicting him of attempted arson in the second degree, reckless endangerment in the first degree, and criminal contempt in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his conviction was not supported by legally sufficient evidence is unpreserved for appellate review, as the defendant merely made a general motion for a trial order of dismissal based upon the People’s failure to *597make out a prima facie case (see CPL 470.05 [2]; People v Polk, 284 AD2d 416; People v Wells, 272 AD2d 562). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The claimed inconsistencies in the victim’s testimony and her alleged motivation to lie were fully explored at trial. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94). Its determination should be afforded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Florio, J.P., Friedmann, McGinity and Townes, JJ., concur.